DETAILED ACTION
Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that new “claim 19 is markedly distinguishable from Crye” the examiner disagrees.  Crye clearly discloses new claim 19:
Regarding claim 19, Crye discloses a firearm securing device compatible with a firearm magazine well (Fig. 500) comprising: a housing 100 having a form of a magazine (as seen in Fig. 5-8); a fixation element 148/149 provided to the housing and configured to move between a first position in which the fixation element is securely associated with a portion of the magazine well to affix the firearm securing device within the magazine well to render the firearm non-functional (as seen in Fig. 7) and a second position in which the firearm securing device is dissociated from the magazine well and is flush with a side wall of the housing (as seen in Fig. 8; see also Fig. 6: “Some details of one embodiment of safety magazine 100 of the present invention are illustrated in FIG. 6. In that embodiment, safety magazine interference assembly 112 comprises interference member 116, motion generation device 192, first motion translation system 118, second motion translation system 155 and optional magazine locking member 148. Movement and/or actuation of elements 116, 192, 118, 148 and 155 occurs under the direction and control of safety magazine control module 186, which is most preferably disposed in housing 198. Magazine control module 186 is most preferably disposed in safety magazine 100, but may alternatively be disposed in frame 12 and have corresponding electrical contacts disposed in frame 12 and safety magazine 100 for conveying control instructions to appropriate components disposed in safety magazine 100.”
an actuator 192 configured to change the orientation, angle, and/or position of the fixation element (Fig. 6-8); and an electronics module 186 configured to facilitate identification of a rightful owner and/or user of the firearm once at least one identification key of the rightful owner and/or user is in proximity to the firearm securing device, wherein upon identification of the rightful owner and/or user, the fixation element is moved to the second position (“Module 186 actuates or controls motion generation device 192 in response to sensed enabling or disabling signals and/or communications received from local enabling and/or communication device 300 and/or remote enabling and/or communication device 350”).
In response to applicants’ arguments that “According to the invention herein, the range of (at least) up to 1 meter by  which the communication is maintained is dependent upon the active technology set forth in claim 11. This is distinctly different from passive technology represented by ring 302 of Crye, which maintains a significantly lower range (a few centimeters). Crye does not suggest the subject matter of claim 13, and therefore the rejection of claim 13 under 35 U.S.C. § 103 should be withdrawn: the examiner respectfully disagrees. 
First, nowhere does Crye mention that the ring 302 has a range of a few centimeters.  Furthermore, Crye is not only limited to a ring.    Crye actually states “device 300 may be a ring 302, for example, which when removed more than a predetermined maximum proximity or range from firearm 10 results in disablement of firing control mechanism 174 and/or locking of safety magazine 100 in, firearm 10.”  Furthermore, Crye further states that in “another embodiment of the present invention, device 350 may be a satellite 352 or cellular telephone, microwave or other type of communication tower or device through which enabling, disabling, locking, unlocking or other control signals are transmitted to safety magazine 100 from a central command post such as, by way of example, a police station. In still other embodiments of the present invention, firearm 10 and safety magazine 100 may be controlled, enabled, disabled or communicated with by either one or both of local device 300 and remote device 350, and the operation of devices 300, 350 and magazine 100 may further be coordinated, controlled and augmented through the use of Global Positioning Systems (GPS) and/or Local Positioning Systems (LPS) well know in the art.” Such devices are way more than capable of operating of up to 1 meter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 2-4, 6-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crye et al (US 6,412,207) [hereinafter Crye].
Regarding claim 19, Crye discloses a firearm securing device compatible with a firearm magazine well (Fig. 500) comprising: a housing 100 having a form of a magazine (as seen in Fig. 5-8); a fixation element 148/149 provided to the housing and configured to move between a first position in which the fixation element is securely associated with a portion of the magazine well to affix the firearm securing device within the magazine well to render the firearm non-functional (as seen in Fig. 7) and a second position in which the firearm securing device is dissociated from the magazine well and is flush with a side wall of the housing (as seen in Fig. 8; see also Fig. 6: “Some details of one embodiment of safety magazine 100 of the present invention are illustrated in FIG. 6. In that embodiment, safety magazine interference assembly 112 comprises interference member 116, motion generation device 192, first motion translation system 118, second motion translation system 155 and optional magazine locking member 148. Movement and/or actuation of elements 116, 192, 118, 148 and 155 occurs under the direction and control of safety magazine control module 186, which is most preferably disposed in housing 198. Magazine control module 186 is most preferably disposed in safety magazine 100, but may alternatively be disposed in frame 12 and have corresponding electrical contacts disposed in frame 12 and safety magazine 100 for conveying control instructions to appropriate components disposed in safety magazine 100.”
 	an actuator 192 configured to change the orientation, angle, and/or position of the fixation element (Fig. 6-8); and an electronics module 186 configured to facilitate identification of a rightful owner and/or user of the firearm once at least one identification key of the rightful owner and/or user is in proximity to the firearm securing device, wherein upon identification of the rightful owner and/or user, the fixation element is moved to the second position (“Module 186 actuates or controls motion generation device 192 in response to sensed enabling or disabling signals and/or communications received from local enabling and/or communication device 300 and/or remote enabling and/or communication device 350”).
Regarding claim 2, Crye further discloses a movement module 118 configured to be actuated with said actuator (Fig. 7 and 8).  
Regarding claim 3, Crye further discloses wherein said movement module provides for facilitating translating the movement of said actuator to controlled movement of said fixation element (Fig. 7 and 8).  
Regarding claim 4, Crye further discloses wherein said electronics module includes a location sub-module 216 for identifying the real time location of said device (System 216 is optional and may be employed to acquire and/or store information such as the number of shots fired, the time and/or date shots were fired. the direction or azimuth shots were fired in, the authorized user who fired the shots, the location at which shots were fired, and the like.). 
Regarding claim 6, Crye further discloses wherein said electronics module
Regarding claims 7 and 8, Crye further discloses wherein said electronics module includes an Identification sub-module comprising an identification sensor for identifying the rightful owner and/or user of said device and its associated firearm (See Fig. 21(a), 21(b), Col. 6, line 15-21: “a communication and/or enabling system capable of sensing and/or decoding a color or colors, voice or other biometric data such as fingerprints associated with an authorized user.”; See also Col. 9, 1-43)
Regarding claim 9, Crye discloses for securing a firearm magazine well with said device371 or a processing and communication device 350 that are in wireless communication with said electronic circuitry module ((Fig. 5, 7, 8; Col. 9, 1-43).   
Regarding claim 10, Crye further discloses wherein said at least one identification key or at least one said processing and communication device comprises electronic memory and communication capabilities for communicating user identification data (Fig. 5; Col. 9, 1-43).  
Regarding claim 11, Crye further discloses wherein said at least one identification key said device wherein said wireless communication is selected from the group consisting of RF communication, IR communication, BLUETOOTH, NFC, and any combination thereof (Fig. 5; Fig. 16).  
Regarding claim 12, Crye further discloses wherein the viability of a communication range between said at least one identification key and said device is limited to a predetermined radius (inherent in the case of the ring).  
Regarding claim 14, Crye further discloses wherein said identification comprises biometric identification  (See Fig. 21(a), 21(b), Col. 6, line 15-21: “a communication and/or enabling system capable of sensing and/or decoding a color or colors, voice or other biometric data such as fingerprints associated with an authorized user.”; See also Col. 9, 1-43).  
Regarding claim 15, Crye further discloses wherein said at least one processing and communication device is capable of mapping and identifying the real time location of said device (System 216 is optional and may be employed to acquire and/or store information such as the number of shots fired, the time and/or date shots were fired. the direction or azimuth shots were fired in, the authorized user who fired the shots, the location at which shots were fired, and the like.). 
Regarding claims 16-18 applicant should note in response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crye
Regarding claim 13, Crye does not expressly discloses wherein said predetermined radius is up to 1 meter.  Applicant should note that this is a matter of design and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see also MPEP 2144.05].  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641